DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 7 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 12 of prior U.S. Patent No. 10856000. This is a statutory double patenting rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 14, 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 8416850 B2 Chono; Keiichi et al. (hereafter Chono), and further in view of US 20090034617 A1 Tanaka.
Regarding 1, Chono discloses A video encoder (i.e.Fig.1) comprising: a memory (i.e.Fig.1 2330) configured to store a first set of data that corresponds to a first macroblock of a video frame (i.e.Fig.1, col.2 lines 1-2, wherein memory 2330 successively stores the data pertaining to MBs of locally decoded images); an entropy encoder coupled to the memory (i.e.Fig.8); and a buffer coupled to the entropy encoder (i.e.Fig.1 buffer 4000); retrieve the second set of data 
Chono fails to disclose determine which data from a first set of data are not needed for encoding a second macroblock, and to identify all data from the first set of data, other than the data not needed for encoding a second macroblock, as a second set of data;
However, Tanaka teaches determine which data from a first set of data are not needed for encoding a second macroblock (i.e.Fig.4, [0046], [0048], wherein the pixels in macroblock 401c that are not adjacent to macroblock 400 are selected as non-needed, first set of reference pixel, while reference pixel line 403 are the second set), and to identify all data from the first set of data, other than the data not needed for encoding a second macroblock, as a second set of data (i.e.[0045], [0039], wherein second sets available reference pixels is selected for inter or intra prediction to be used to encode next MB).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the video encoder disclosed by Chono to include the determine which data from a first set of data are not needed for encoding a second macroblock of Tanaka, in order to provide a method of predictive encoding accurately and to achieve efficient compression encoding., as taught by Tanaka (i.e.[0011]).
Regarding claims 2, 8, Chono discloses The video encoder of claim 1, wherein the second macroblock is another macroblock in the video frame (i.e.col.2 lines 35-37, wherein a MB is the second MB to be encoded in the same frame).

Regarding claims 4, Chono discloses The video encoder of claim 1, wherein the first set of data is stored in contiguous storage locations in the memory, wherein the data of the second set correspond to only a portion of the first set of data and includes data stored in a first portion of the contiguous storage location and a second portion of the contiguous storage locations, the first and second portions of the contiguous storage locations being non-contiguous (i.e.col.6 lines 33-46).
Regarding claims 5, 12, Chono discloses The video encoder of claim 1, wherein the entropy encoder is further configured to cause the second set of data to be stored in contiguous storage locations in the buffer (i.e.col.6 lines 38-46).
Regarding claim 6, Chono discloses The video encoder of claim 1, wherein the first and second macroblocks each have a size of 16.times.16 pixels (i.e.Fig.2).
Regarding claim 7, see the rejection for claim 1, Chono also discloses An electronic system (i.e.Fig.1) comprising: a memory configured to store a first set of data that corresponds to a first macroblock of a video frame, wherein the first set of data defines the first macroblock (i.e.col.4 lines 20-25); an encoder coupled to the memory by a memory interface (i.e.col.13 lines 15-16, wherein the connection between the memory 2330 and encoder 2410 indicates inherently there will be a interface in between); a second set of data that includes at least a first data and a second data with the first and second properties being different types of data 
Chono fails to disclose receive, from the memory, a second set of data that is a subset of the first set of data.
However, Tanaka also teaches receive, from the memory, a second set of data that is a subset of the first set of data (i.e.[0046], [0048], [0052]).
Regarding claim 10, Chono discloses The electronic system of claim 7, wherein: the first set of data is stored in contiguous storage locations in the first memory; the data of the second set correspond to only a portion of the first set of data and includes data stored in a first portion of the contiguous storage locations and a second portion of the contiguous storage locations; and the first and second portions of the contiguous storage locations are non-contiguous with respect to each other (i.e.col.6 lines 33-46).
Regarding claim 11, Tanaka teaches The electronic system of claim 7, wherein the entropy encoder further is configured to determine which data from the first set of data are not needed for encoding the second macroblock, to identify all remaining data from the first set of data other than the data not needed for encoding the second macroblock as the second set of data, and to selectively retrieve the second set of data from the memory (i.e.Fig.10, [0046], [0048]).
Regarding claim 14, Chono discloses The video encoder of claim 1, wherein the first data is a motion vector of the first macroblock and the second property is a property other than a motion vector of the first macroblock (i.e.col.2 lines 53-55, col.3 lines 6-8).
Regarding claim 16, Chono discloses The electronic system of claim 7, wherein the first data is a motion vector of the first macroblock and the second data is a property other than a motion vector of the first macroblock (i.e.col.2 lines 53-55, col.3 lines 6-8).
Claims 13, 15, 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chono, in view of Tanaka, and further in view of US 6072830 A Proctor; John J. et al. (hereafter Proctor).
Regarding claim 13, Proctor teaches The electronic system of claim 10, wherein the memory interface is a direct memory access (DMA) interface and is configured to transfer the second set of data from the buffer to the memory (i.e.col.18 lines 15-17).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made having all the references Chono, Tanaka and Proctor before him/her, to modify the video encoder disclosed by Chono to include the solutions in the same field of endeavor of Tanaka and Proctor, in order to provide a method of predictive encoding accurately and to achieve efficient compression encoding, as taught by Tanaka (i.e.[0011]), and reduce of the number of bits used to encode an image and improve image quality, as taught by Proctor (i.e.col.2 lines 56-63).
Regarding claim 15, Proctor teaches The video encoder of claim 14, wherein the second data is one of luma and chroma information of the first macroblock (i.e.col.5 lines 4-5)
Regarding claim 17, Proctor teaches The video encoder of claim 1 further comprising a direct memory access engine coupled between the memory and the entropy encoder and configured to: retrieve the second set of data from the memory in response to the entropy encoder; receive the second set of data from the buffer; and cause the second set of data to be stored in the memory (i.e.col.19 lines 27-40).
Regarding claim 18, Proctor teaches The video encoder of claim 17, wherein the direct memory access engine is configured to cause the second set of data to be stored to a set of contiguous locations in the memory (i.e.Fig.9, col.18 lines 56-58).
Regarding claim 19, Proctor teaches The video encoder of claim 1, wherein the memory is configured to store the first set of data that includes the second set of data stored in a set of .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20100208827 A1, US 20100284471 A1, US 20120275717 A1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671.  The examiner can normally be reached on Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TRACY Y. LI/Primary Examiner, Art Unit 2487